                 IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


UNITED STATES OF AMERICA,

                 Plaintiff,

     v.                                  CRIMINAL NO. 1:17CR32-08
                                              (Judge Keeley)

SEAN MILLER PHILLIPS, JR.,

                 Defendant.

   ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
    CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 1246),
    ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

     On November 1, 2018, the defendant, Sean Miller Phillips, Jr.

(“Phillips”),    appeared    before   United   States   Magistrate   Judge

Michael J. Aloi and moved for permission to enter a plea of GUILTY

to Count Seventy-One of the Superseding Indictment. After Phillips

stated that he understood that the magistrate judge is not a United

States district judge, he consented to tendering his plea before

the magistrate judge. Previously, this Court had referred the

guilty    plea   to   the   magistrate   judge   for    the   purposes   of

administering the allocution pursuant to Federal Rule of Criminal

Procedure 11, making a finding as to whether the plea was knowingly

and voluntarily entered, and recommending to this Court whether the

plea should be accepted.

     Based upon Phillips’s statements during the plea hearing and

the government’s proffer establishing that an independent factual

basis for the plea existed, the magistrate judge found that
USA v. PHILLIPS                                        1:17CR32-08

   ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
    CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 1246),
     ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

Phillips was competent to enter a plea, that the plea was freely

and voluntarily given, that he was aware of the nature of the

charges against him and the consequences of his plea, and that a

factual basis existed for the tendered plea. On November 2, 2018,

the magistrate judge entered a Report and Recommendation Concerning

Plea of Guilty in Felony Case (“R&R”) (dkt. no. 1246) finding a

factual basis for the plea and recommending that this Court accept

Phillips’s plea of guilty to Count Seventy-One of the Superseding

Indictment.

     The magistrate judge also directed the parties to file any

written objections to the R&R within fourteen (14) days after

service of the R&R. He further advised that failure to file

objections would result in a waiver of the right to appeal from a

judgment of this Court based on the R&R. The parties did not file

any objections to the R&R.

     Accordingly, this Court ADOPTS the magistrate judge’s R&R,

ACCEPTS Phillips’s guilty plea, and ADJUGES him GUILTY of the crime

charged in Count Seventy-One of the Superseding Indictment.

     Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

the Court DEFERS acceptance of the proposed plea agreement until it



                                2
USA v. PHILLIPS                                                1:17CR32-08

   ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
    CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 1246),
     ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

has received and reviewed the presentence report prepared in this

matter.

        Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS as

follows:

     1.     The Probation Officer shall undertake a presentence

investigation of Phillips, and prepare a presentence report for the

Court;

     2.     The Government and Phillips shall provide their versions

of the offense to the probation officer by November 29, 2018;

     3.     The presentence report shall be disclosed to Phillips,

defense counsel, and the United States on or before February 1,

2019;    however,   the   Probation   Officer   shall   not   disclose   any

sentencing recommendations made pursuant to Fed. R. Crim. P.

32(e)(3);

     4.     Counsel may file written objections to the presentence

report on or before February 15, 2019;

     5.     The Office of Probation shall submit the presentence

report with addendum to the Court on or before March 1, 2019; and

     6.     Counsel may file any written sentencing statements and

motions for departure from the Sentencing Guidelines, including the


                                      3
USA v. PHILLIPS                                                     1:17CR32-08

   ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
    CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 1246),
     ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

factual basis from the statements or motions, on or before March 1,

2019.

        The magistrate judge remanded Phillips to the custody of the

United States Marshal Service.

        The   Court   will    conduct    the   sentencing    hearing      for   the

defendant     on   Tuesday,    March     19,   2019   at   12:15   P.M.    at   the

Clarksburg, West Virginia point of holding court.

        It is so ORDERED.

        The Clerk is directed to transmit copies of this Order to

counsel of record and all appropriate agencies.

DATED: November 19, 2018


                                        /s/ Irene M. Keeley
                                        IRENE M. KEELEY
                                        UNITED STATES DISTRICT JUDGE




                                          4
